DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al (US 2016/0262454) in view of Harrold et al (US 2,769,312), Chen (US 2015/0090279), Davis et al (US 2017/01886726), and Frobisher (US 2018/0098577). 
	Sears shows the device and method claimed including a cartridge (104) and a primary module that is contained in a control body housing (102) wherein the primary module receives and couples with the cartridge via a coupler (124) that is capable of reversibly receiving and coupling with the cartridge (104; also, see para. 0058). Sears further shows for the cartridge that includes a microfluidic vaporizer (130/330), an opening that is connected with a channel (375), a valve (377/477) to provide a closed arrangement and an open arrangement to enable a fluid communication through the opening, a plate (347/447) that receives fluid from the channel, and a heater (355/455) for heating the plate and for heating the valve to affect liquid flow (para 0095). Also, see Figures 3 and 4. But, Sears does not show that the valve is a thermal valve, the plate having a plurality of pores, and a light source. 
	Harrold shows it is known to provide a thermal valve (34) for closing and opening a fluid channel wherein the valve is heated by a heater (38). Also, see column 2, lines 20-70.
	 Chen shows a vapor producing device including a cartridge (120) holding liquid therein with a liquid conductor (124) that provides the liquid to a plate for vaporization or atomization wherein the plate (132) is a porous that is capable of absorbing liquid that further includes a plurality of pores for holding or absorbing liquid therein wherein an amount of liquid that absorbed by the plate is increased due to the pore. Also, see para [0040].
	Davis shows it is known to provide a heater for vaporizing an aerosol precursor wherein the heater can be a light source such as a laser diode (para 0071) that is known to emit light. 
Frobisher also shows it is known to provide a light source such as a laser diode (36) for heating a smokable material (50; also see para 0038) wherein Frobisher further shows the light source being is positioned directly toward the smokable material that would simultaneously heat the smokable material but also shows a conductive plate (66) that further enhances heating the smokable material. 
  	In view of Harrold, Chen, Davis, and Frobishser, it would have been obvious to one of ordinary skill in the art to adapt Sears with the valve that includes a thermal valve that is operable via the heater such as a laser light source for simultaneously or while operating the heater/light source as the light can be direct not only to the valve to open and close the valve to affect a liquid flow but also to the porous plate wherein the light as an alternative heating means can effectively and predictably vaporize or atomize the liquid from the cartridge as the valve opens at the same time the heater/light source is activated, and it would have been obvious to provide the plate having a plurality of pores so that it would effectively absorb and hold an increased amount of the liquid/aerosol from the cartridge to effectively allow more of the liquid/aerosol to be vaporized or atomized by the heater/light source.  
	With respect to claim 2, Sears further shows that the cartridge is removable wherein at least one of the channel and the plate is carried by the cartridge (para 0046, and Figure 3).
	With respect to claims 3-7, Sears shows the channel that  provides a capillary action wherein the channel includes a first end adjacent to the opening of the cartridge and a second end connected with or comprises a reservoir shown by a window (446a) connected with the second end wherein the plate (447) is located. Also see para [0062], and Figures 3 and 4.
	With respect to claims 8 and 15, Davis further shows the heater, as an actuator, that includes a source of electromagnetic radiation including laser didoes (para 0071). Frobisher also shows a source of electromagnetic radiation which is shown by its laser source.
	With respect to claim 9-12, Sears shows the plate is heated via a heating element (455) with a mouthpiece (104/220) that receives the vaporized or atomized vapor via a mouthpiece opening, and the mouthpiece also receives the cartridge. 
	With respect to claims 13 and 14, Sears further shows a mouthpiece (104) having a first end and a second end, an opening (128) at or adjacent to the first end thereof as illustrated in Figure 1, a housing (102) having a first end coupled to the second end of the mouthpiece, the mouthpiece further including a cartridge including an aerosol delivery device (330) with an opening connected to a valve (377) to open and close an opening through a channel (375), and a plate that is selectively heated wherein the plate with a plurality of pores, as modified by Chen, and the valve that is known to be heated by a heater as taught by Harrold as well as by Sears wherein the heater is in communication with the second end of the housing as the heater form an integral hand-held vapor producing device. Sears shows the cartridge is reversibly coupled with the housing via the coupler (124). 
	With respect to claim 16, Sears shows the mouthpiece that carries the cartridge, the housing that carries or supports the actuator/heater, the plate and the channel wherein the cartridge carries the valve as illustrated in Figures 3 and 4. 
	With respect to claims 17-19, Sears shows the method of coupling the cartridge (104) with a primary module contained in the housing (102) via the coupler (124) wherein a heater of the microfluidic vaporizer (130) is operated via a control component (106), as the primary module, contained in the housing wherein the control component controls the heater to heat the plate (34) to vaporize the fluid, and Sears shows an opening of the cartridge with a channel (375) and a valve (377) wherein the valve including a thermal valve is heated, as taught by Harrold, so that the valve would open at the same time as the heater is activated for heating and transporting a vaporized liquid/aerosol of the cartridge. Also, see para [0044], [0048], and [0057]. 
With respect to claim 20, Davis and Frobisher further show the heater, as an actuator, that includes a source of electromagnetic radiation including laser didoes  wherein the heater/actuator would have heated the valve as well as the porous plate, as shown by Sears modified by Chen, to affect the liquid flow as the valve and plate are heated by the electromagnetic radiation.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US Patent ‘993 teaches the recited elements of pending claims including a cartridge with an opening, a thermal valve, a channel, a plate having a plurality of pores, and a heat source as the recited actuator that heats the thermal valve and the plate wherein the heat source is further discloses being a laser that would have directed the light to the thermal valve and the plate simultaneously as the light in thermal communication with both the thermal valve and the plate. While the claims are not identical, the more detailed patented claim is deemed to anticipate and show the broader scope of the pending claims. 
Claims 3-7, 9-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993 in view of Sears et al (US 2016/0262454). 
The patented claims of US Patent ‘993 teach the device and method claimed except for the recited channel and the mouthpiece as claimed. 
Sears shows the channel that  provides a capillary action wherein the channel includes a first end adjacent to the opening of the cartridge and a second end connected with or comprises a reservoir shown by a window (446a) connected with the second end wherein the plate (447) is located. Also see para [0062], and Figures 3 and 4. And, Sears further shows the plate is heated via a heating element (455) with a mouthpiece (104/220) that receives the vaporized or atomized vapor via a mouthpiece opening, and the mouthpiece also receives the cartridge. 
In view of Sears, it would have been obvious to adapt the US Patent ’993 with the claimed channel and the mouthpiece as claimed which are also known in the art to provide a vapor device to effectively heat or vaporize the liquid received on the plate.  
	With respect to claims 13 and 14, Sears further shows the mouthpiece (104) having a first end and a second end and an opening (128), a housing (101) having a first end coupled to the second end of the mouthpiece as illustrate in Figure 1, a cartridge (367) with an opening connected to a valve (377) to open and close the opening through a channel (375), and a plate that is selectively heated wherein the plate with a plurality of pores is taught by Chen and the valve heated by a heater/actuator is taught by Harrold.
	With respect to claim 16, Sears shows the mouthpiece that carries the cartridge, the housing that carries or supports the actuator/heater, the plate and the channel wherein the cartridge carries the valve as illustrated in Figures 3 and 4. 
	With respect to claims 17-19, Sears also shows the method of placing an opening of the cartridge with a channel (375) wherein the claimed valve and plate are respectively taught by Harrold and Chen wherein the operation of the device including heating of the plate occurs upon drawing air out of the mouthpiece. Also, see para [0044] and [0048]. 
Claims 8, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993 in view of Sears et al (US 2016/0262454) as applied claims above and further in view of Davis et al (US 2017/0188626) or Frobisher et al (US 2018/0098577). 
The patented claims of US Patent ‘993 teach the device and method claimed except for the actuator comprising a source of electromagnetic radiation. 
Davis or Frobisher shows a heat source including a source of electromagnetic radiation including laser diodes for heating and vaporizing a composition. 
In view of Davis or Frobisher, it would have been obvious to one of ordinary skill in the art to adapt US Patent ‘993, as modified by Sears, with the actuator that comprises an electromagnetic radiation as another alternative source for heating and vaporization of the liquid received on the plate. 
 Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. 
Applicant argues the applied art Harrold and Chen lack any teaching or suggestion of an inhalable vapor producing device as claimed. It is noted that Harrold is applied to show a thermal valve for opening and closing a fluid channel via a heater, and Chen is applied to show a porous plate that absorbs liquid for vaporization wherein the teachings of Harrold and Chen in combination with the primary reference sears would predictably yield the claimed structure as stated in the ground of rejection. And as Harrold and Chen are related to controlling the thermal valve and obtaining of fluid via a porous plate, respectively, the applied art is reasonably related to that of claimed invention which also concerns for such control of the fluid. It is also noted   that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings of Harrold and Chen allow the device of Sears to predictably yield the claimed invention as stated in the ground of rejection. 
With respect to Davis and Frobisher, the applicant argues that they do not teach  a light source that directs light onto both a valve and a plate. This argument is not deemed persuasive. It is noted that both Davis and Frobisher teach for a heater that can be a light source wherein as the heater of Sears is modified with a light source as taught by Davis and Frobisher, the light source/heater would simultaneously direct the light both to the valve and the plate as they are also heated by the heater in Sears. 
	Regarding Frobisher, the applicant argues that the heated plate (66) is made of an opaque wall prevents light from illuminating and heating anything other than a smokable material 50. It is noted however that the as heated plate/wall of Frobisher ensures that light is contained within the vaporizer/article 60, so does Sears show the vaporizer/article (330/430) where the heat generated by the heater is contained within the vaporizer wherein the heater not only heats the smokable material but also a plate as well as a valve. Thus, the combination with Frobisher would allow the heating by the light source would also heat not only the smokable material but also the valve and the plate which are contained within the vaporizer/article in Sears. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is also noted that as Davis and Frobisher are in the same field of endeavor, which is in the field of vapor producing device, the combination is deemed proper which predictably yields the claimed invention as stated in the ground of rejection. 
	Thus, the applicant’s arguments are not deemed persuasive. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761